ATTORNEY GRIEVANCE COMMISSION * IN THE
OF MARYLAND                      COURT OF APPEALS
                                 OF MARYLAND
    Petitioner,


V.                                                      Misc. Docket AG No. 54
                                                        September Term, 2017
DAVID EUGENE FURRER

      Respondent.


                                             ORDER

      Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed

herein pursuant to Maryland Rule 19-736, in which the Respondent admits that sufficient

evidence exists to sustain allegations that he committed professional misconduct in

violation of Rules 1.1, 1.2, 1.3, 1.4, 1.16 and 8.4(a), (c), and (d) of the Maryland

Lawyers' Rules of Professional Conduct, in effect at the time of the misconduct, it is this

18th day of      January    ,2018

       ORDERED, that Respondent, David Eugene Furrer, be and he is hereby

indefinitely suspended from the practice of law in the State of Maryland, and it is further

       ORDERED, that the Clerk of this Court shall remove the name of David Eugene

Furrer from the register of attorneys in the Court and certify that fact to the Trustees of

the Client Protection Fund of the Bar of Maryland and all clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-742.

                                                    /s/ Mary Ellen Barbera
                                                   Chief Judge


                                              7